Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “comprise”.  Correction is required.  See MPEP § 608.01(b).
Claims 1-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the last step of the method recited in claim 1 where it recites “subtracting a value derived from the second value from the first value”, the “value derived from the second value” is indefinite since it is not clear how this value is “derived” from the second value. It is not clear what actions or calculations must be performed in order to derive the value from the second value.
On line 2 of claim 4, the phrase “at least oxidant” should be changed to –at least one oxidant—so as to make proper sense. 
On lines 2-3 of claim 8, the phrase “the first value is an absorbance measurement of the at least one buffer at said first wavelength” is indefinite since claim 1 recites that the first value is measured in the reaction mixture resulting from mixing the at least one liquid analytical reagent with the liquid test sample and the at least one dye, not just the at least one liquid analytical reagent (i.e. the at least one buffer). 
 On lines 2-3 of claim 9, the phrase “the second value is an absorbance measurement of the at least one buffer at said second wavelength” is indefinite since claim 1 recites that the second value is measured in the reaction mixture resulting from mixing the at least one liquid analytical reagent with the liquid test sample and the at least one dye, not just the at least one liquid analytical reagent (i.e. the at least one buffer). 
Claim 10 is indefinite since it depends from claim 11, and claim 11 does not positively recite an “analyte of interest”. Therefore, claim 10 should depend from claim 1 in order to further limit the “analyte of interest” recited in claim 1. 
In claim 20, the phrase “the reaction cassette” lacks antecedent basis. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledden (WO 2018/017332) in view of Seiple (US 2013/0084592, submitted in the IDS filed on September 1, 2021).
Ledden teaches of an analytical reaction kit and a method of using the kit to detect an analyte in a liquid test sample obtained from a patient. The analytical test kit comprises a housing 41 having therein a reaction chamber 56 for the conductance of one or more diagnostic assays, the reaction chamber 56 further comprising at least one solid reagent zone 65, and a liquid analytical reagent dispensing apparatus contained within the housing 41, wherein the dispensing apparatus comprises a container 11 holding at least one liquid analytical reagent 24A, the container 11 being in fluid communication with the reaction chamber 56 to thereby dispense the least one liquid analytical reagent 24A into the reaction chamber 56 at a predetermined time (claims 1 and 11). The liquid test sample obtained from a patient and tested using the analytical reaction kit can comprise a whole blood sample in a volume of about 0.1 microliter to about 100 microliter (claims 2-3 and 12-13). The at least one solid reagent zone 65 includes at least one oxidant comprising ferricyanide in order to perform a glycated hemoglobin assay (claims 4-5, 10 14-15 and 18). The at least one liquid analytical reagent 24A in the container 11 of the dispensing apparatus comprises at least one liquid buffer (claims 7 and 19), and the reaction chamber 56 comprises a sample read window 64 (claim 20). In a method of using the analytical reaction kit to detect a concentration of an analyte of interest (i.e. total hemoglobin or glycated hemoglobin), a liquid test sample such as whole blood is collected from a patient using a capillary 62, the capillary 62 is inserted into an inlet 54 of the housing 41 so as to be located near a first corner 72 of the housing 41, the dispensing apparatus is inserted into the reaction chamber 56 of the housing 41 and the at least one liquid analytical reagent 24A in the container 11 is dispensed into the reaction chamber 56 by pulling a pull tab portion 13A of a flexible cover 13 on the container 11, the housing 41 is rotated in a counter-clockwise direction in order to transport the at least one liquid analytical reagent 24A by gravity along the reaction chamber 56 to the first corner 72 and a portion of the capillary 62 containing the liquid test sample, the housing 41 is oscillated to cause removal of the liquid test sample from the capillary 62 and creation of a reaction mixture comprising the liquid test sample, the at least one liquid analytical reagent 24A, and the at least one solid reagent zone 65 located in the first corner 72, the housing 41 is rotated in a clockwise direction to transport the reaction mixture to a second corner 74 of the reaction chamber 56 which contains a sample read window 64, and an absorbance of the reaction mixture at the sample read window 64 is read (claim 1). See Figures 8-9, 10A-10F and 11A-11B, and paragraphs 0027, 0033-0035, 0048 and 0051-0058 in Ledden. It is noted that the reference to Ledden (WO 2018/017332) is prior art under 35 USC 102(a)(1) since it was published (January 25, 2018) more than one year prior to the effective filing date of the instant application, which is March 4, 2019. Ledden fails to teach that the at least one solid reagent zone 65 in the reaction chamber 56 of the analytical reaction kit comprises at least one dye which produces at least two detectable responses when the at least one dye is mixed with the at least one liquid analytical reagent 24A, wherein the at least two detectable responses produced by the at least one dye are measured at different wavelengths. 
Seiple teaches of a method for correcting an assay measurement when determining a concentration of an analyte in a sample. In one embodiment, Seiple teaches of determining a concentration of lithium ion in a sample. In this embodiment, a sample is mixed with a reagent comprising a chromogenic ionophore. The chromogenic ionophore comprises a binding member for lithium ions and a dye, and is specifically a diazocryptand. After mixing the sample with the reagent comprising a dye, an assay signal is measured at a first wavelength corresponding to lithium ion in the sample in order to obtain a first value, wherein the first wavelength is about 510 nm (i.e. close to 536 nm, claim 8), an assay signal is measured at a second wavelength corresponding to background in order to obtain a second value, wherein the second wavelength is about 700 nm (i.e. close to 725 nm, claim 9, and in a spectral range of about 700-900 nm, claim 16), a value derived from the second value (i.e. the second value multiplied by a correction factor) is subtracted from the first value in order to determine a corrected assay signal value, and the corrected assay signal value is correlated to a correct concentration of lithium ion in the sample. Seiple teaches that this method serves to obtain an amount of signal attributable solely to the presence of a reaction product of the analyte (i.e. lithium ion) and the assay reagent by removing any influence of background interfering substances which when combined with the dye in the reagent, absorb at a different wavelength than the analyte itself. Seiple teaches that the assay reagent used in the method can be provided in a kit as a lyophilized dry reagent so as to facilitate the convenient performance of the assay for determination of an analyte. See the abstract, paragraphs 0009-0019, 0026, 0036-0038 and 0041, and claims 7-10 in Seiple. 
Based upon a combination of Ledden and Seiple, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one dye in the at least one solid reagent zone 65 in the reaction chamber 56 of the analytical reaction kit taught by Ledden, wherein the at least one dye produces at least two detectable responses when the at least one dye is mixed with a liquid analytical sample and the at least two detectable responses are measured at different wavelengths, since Seiple teaches that the inclusion of such a dye in a reagent used to detect an analyte in a sample serves to obtain an amount of signal attributable solely to the presence of a reaction product of the analyte and the assay reagent by removing any influence of background interfering substances which when combined with the dye in the reagent, absorb at a different wavelength than the analyte itself (i.e. by including a dye in a reagent that binds to an analyte, measuring an absorbance response of the mixture of the analyte and the reagent including the dye at two different wavelengths in order to obtain a first and a second value, wherein the analyte absorbs light at the first wavelength but not at the second wavelength and the interfering substances absorb light at the second wavelength but not at the first wavelength, and subtracting a value derived from the second value from the first value in order to obtain a corrected measurement of the analyte in the sample). With regards to claims 6 and 17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one of the dyes recited in claims 6 and 17 as the dye in the reagent taught by Seiple since each of these commercially available dyes are known to react with different substances and produce different absorbance signals at different wavelengths, thus allowing the different substances to be differentiated from one another. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Liu et al who teach of a biological sample dispensing apparatus having a reagent storage portion which is inserted into a reaction vessel; Cha et al who teach of a biochemical assay cartridge comprising a capillary-type sample storage unit and a reaction solution storage unit; Bae et al who teach of a reaction cassette for a glycated hemoglobin meter; Yip et al who teach of a reaction vessel having dry analytical reagents therein for determining glycated hemoglobin in a blood sample; Silva et al who teach of a reagent containment and delivery tray and method of use; Messenger et al who teach of a reaction cassette for performing sequential analytical assays by non-centrifugal manipulations; and Kauffmann who teach of a diagnostic assay cartridge for conducting multiple diagnostic assays on a single liquid test sample. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        January 5, 2022